1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   AZU OSEMENE, et al.,                   )   Case No. CV 18-9871 FMO (JPRx)
                                            )
12                       Plaintiffs,        )
                                            )
13                v.                        )   JUDGMENT
                                            )
14   SPIRIT AIRLINES, Inc., et al.,         )
                                            )
15                       Defendants.        )
                                            )
16

17         IT IS ADJUDGED that the above-captioned case is dismissed without prejudice.

18

19   Dated this 25th day of April, 2019.

20
                                                                 /s/
21                                                        Fernando M. Olguin
                                                        United States District Judge
22

23

24

25

26

27

28
